


EXHIBIT 10.16


RESTRICTED STOCK UNIT AGREEMENT
 
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), between HSN, Inc., a
Delaware corporation (the “Company”), and the Participant set forth in the Award
Summary (the “Grantee”) is made as of the Grant Date set forth in the Award
Summary.
 
1.    Award and Vesting of RSUs
 
(a)Subject to the terms, definitions and provisions of this Agreement and the
Company’s Second Amended and Restated 2008 Stock and Annual Incentive Plan, as
amended (the “Plan”), the Company hereby grants to the Grantee the number of
restricted stock units set forth in the Award Summary (the “RSUs”). Your Award
Summary on the Morgan Stanley Stock Plan Connect or any successor equity
administration website or system (the “Award Summary”) sets forth the number of
RSUs granted to you by the Company and the Award Date referred to as the Grant
Date in the Award Summary (among other information), and is hereby incorporated
by reference to, and shall be read as part and parcel of, this Agreement. Any
defined terms not defined in this Agreement or the Award Summary shall have the
meaning ascribed to it in the Plan.


(b)Subject to the terms and conditions of this Agreement and the provisions of
the Plan, the RSUs shall vest and no longer be subject to any restriction in
accordance with the Vesting Period described in the Award Summary. 


(c)Notwithstanding the provisions of Section 1(b) and except as provided in
Section 5 of this Agreement, in the event of termination of the Grantee’s
service with the Company during the Vesting Period for any reason, all remaining
unvested RSUs shall be forfeited by the Grantee and canceled in their entirety
effective immediately upon such termination.


(d)Nothing in this Agreement shall confer upon the Grantee any right to continue
in the employ or service of the Company or any of its affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Grantee’s service at any time, with or without cause.
 
2.
Settlement of RSUs

 
As soon as practicable after any RSUs have vested and are no longer subject to
the Vesting Period, such RSUs shall be settled. Subject to Section 14(d) of the
Plan (pertaining to the withholding of taxes), for each RSU settled pursuant to
this Section 2, the Company shall (i) if the Grantee is employed within the
United States, issue (either in book-entry form or otherwise) one share of
Common Stock for each RSU vesting at such time or (ii) if the Grantee is
employed outside the United States, pay, or cause to be paid, to the Grantee an
amount of cash equal to the Fair Market Value of one share of Common Stock for
each RSU vesting at such time. Notwithstanding the foregoing, the Company shall
be entitled to hold the shares or cash issuable upon settlement of RSUs that
have vested until the Company or the agent selected by the Company to manage the
Plan under which the RSUs have been issued (the “Agent”) shall have received
from the Grantee a duly executed Form W-9 or W-8, as applicable.


3.
Non-Transferability of the RSUs

 
During the Vesting Period and until such time as the RSUs are ultimately settled
as provided in Section 2 above, the RSUs shall not be transferable by the
Grantee by means of sale, assignment, exchange, encumbrance, pledge, hedge or
otherwise.


4.    Rights as a Stockholder
 
Except as otherwise specifically provided in this Agreement, the Grantee shall
not be entitled to any rights of a stockholder with respect to the RSUs.
Notwithstanding the foregoing, if the Company declares and pays dividends on the
Common Stock during the Vesting Period, the Grantee will be credited with
additional amounts for each RSU equal to the dividend that would have been paid
with respect to such RSU if it had been an actual share of Common Stock, which
amount shall remain subject to restrictions (and as determined by the Committee
may be reinvested in RSUs or may be held in kind as restricted property) and
shall vest concurrently with the vesting of the RSUs upon which such dividend
equivalent amounts were paid. Notwithstanding the foregoing, dividends and
distributions other than regular quarterly cash dividends, if any, may result in
an adjustment pursuant to Section 5.
 
1.
Effect of Corporate Capitalization or Change in Control


1

--------------------------------------------------------------------------------






(a)Except as set forth in Section 5(b), in the event of any change in corporate
capitalization (including, but not limited to, a change in the number of shares
of Common Stock outstanding), such as a stock split or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company (including any extraordinary
cash or stock dividend), any reorganization (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code) or any
partial or complete liquidation of the Company, the number of RSUs and the
shares underlying the RSUs shall be equitably adjusted by the Committee
(including, in its discretion, providing for other property to be held as
restricted property) as it may deem appropriate in its sole discretion. The
determination of the Committee regarding any such adjustment will be final and
conclusive.


(b)In the event of any change which results in the Company becoming part of an
affiliated group of entities the ultimate parent of which (the “Surviving
Parent”) is not the Company or a successor entity of the Company but is a
company that (i) has common stock listed and traded on a national securities
exchange and (ii) takes all appropriate action to provide for the issuance of
restricted stock units relating to its publicly listed and traded common stock
(“Continuing RSUs”) by converting the RSUs into a number of Continuing RSUs
having a value equal to the value of the RSUs as of the date of the change based
on the closing market price of the Company’s Common Stock as of the date of the
change, the RSUs shall be so converted into Continuing RSUs as of the date of
such change. If Continuing RSUs are granted in accordance with the foregoing,
reference in this Agreement to RSUs will be deemed to include the Continuing
RSUs, references to Company will be deemed to include the Surviving Parent and
other relevant references will be deemed to be amended to give fair and full
effect to this Agreement.


(c)In the event of any change which results in the Company becoming part of an
affiliated group of entities the ultimate parent of which either (i) does not
have common stock listed or traded on a national securities exchange or (ii)
fails to take appropriate action to provide for the issuance of Continuing RSUs,
each RSU shall be converted into the right to receive an amount of cash (each, a
“Cash Right”) equal to the closing stock price on the last trading date of the
Company’s Common Stock on a national securities exchange preceding the change.
Subject to Section 5(d) below, each Cash Right shall vest and be paid in cash on
the same terms and same date that the corresponding RSU was scheduled to vest
and be paid.


(d)With respect to the awards evidenced by this Agreement, subject to paragraph
(e) of Section 10 of the Plan, notwithstanding any provision of the Plan to the
contrary, upon Grantee’s Termination of Employment, during the one-year period
following a Change in Control, by the Company (for other than Cause or
Disability) or by the Grantee for Good Reason:


(i)    any RSUs, Continuing RSUs or Cash Right, as applicable, shall be fully
vested and become immediately payable; and


(ii)    all RSUs, Continuing RSUs or the Cash Right, as applicable, shall be
considered to be earned and payable in full and any restrictions shall lapse and
shall be settled as promptly as is practicable in the relevant shares or cash,
as applicable.


(e)Notwithstanding the foregoing, in no event shall a Change in Control for
purposes of any distribution be deemed to occur unless the event satisfies the
requirements of Treasury Regulation Section 1.409A3-(i)(5) to the extent (but
only to the extent) that such distribution would otherwise violate Section 409A
of the Code.


6.
Payment of Transfer Taxes, Fees and Other Expenses

 
The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by a Grantee in
connection with the RSUs, together with any and all other fees and expenses
necessarily incurred by the Company in connection therewith.


7.
Non-Competition

 
The Grantee’s acceptance of the Award covered by this Agreement shall constitute
an agreement between the Grantee and the Company that, until the end of the 12
month period following the termination of the Grantee’s employment with the
Company (the “Prohibited Term”), whether voluntarily or involuntarily, the
Grantee may not accept employment with, consult for, serve as an independent
contractor for or make a greater than 1% investment in any Competing Business or
any entity that has any material investment or interest in any Competing
Business.  If the Company determines that the Grantee has violated the terms of
this Section 7, it shall be entitled to recover the value of all RSUs that
vested in the previous 12 months.

2

--------------------------------------------------------------------------------




“Competing Business” means (i) any merchandising vendor who has engaged in
business with the Company within the last 12 months as of the date of Grantee’s
termination or (ii) any company, entity, business or other endeavor, including
its affiliated Internet and digital entities, that are in competition with the
Company in the field of television retailing or internet/digital retailing
including, without limitation, QVC, EVINE (f/k/a Shop HQ), or World Shopping
Source (aka WSS), or Jewelry Television, aka America’s Collectibles Network,
Inc., or ACNTV, as well as any company which subsequently enters the field of
television retailing as its primary business, or any other field the Company
becomes engaged in at any time during the Prohibited Term which could change
from time to time.


8.    Forfeiture and Company Right to Recover Fair Market Value of Shares
Received Pursuant to RSUs


The parties acknowledge and agree that this Award and any proceeds or value
received as a result vesting of this Award shall be subject to the terms of the
Company’s executive compensation recovery (or “clawback”) policy provided for in
the Company’s Code of Business Conduct and Ethics, currently in place and as
such policy may be amended from time to time or any other clawback policy as may
be adopted by the Company’s Board of Directors from time-to-time.
 
9.
Other Restrictions

 
(a)    The RSUs shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body, then in any such event, the award of RSUs shall
not be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
 
(b)    The Grantee acknowledges that the Grantee is subject to the Company’s
policies regarding compliance with securities laws, including but not limited to
its Securities Trading Policy (as in effect from time to time and any successor
policies), and, pursuant to these policies, if the Grantee is on the Company’s
insider list, the Grantee may be required to obtain pre-clearance from the
Company’s General Counsel prior to purchasing or selling any of the Company’s
securities, including any shares issued upon vesting of the RSUs, and may be
prohibited from selling such shares other than during an open trading window.
The Grantee further acknowledges that, in its discretion, the Company may
prohibit the Grantee from selling such shares even during an open trading window
if the Company has concerns over the potential for insider trading.


10.
Notices

 
All notices and other communications under this Agreement shall be in writing
and shall be given by overnight courier, or registered or certified mail, return
receipt requested, postage prepaid, hand delivery to the other party, corporate
assigned email address, personal address provided to the Company or Agent or by
facsimile, , addressed as follows:
  
If to the Grantee: at the address last provided by the Grantee to the Company’s
Human Resources Department or the Agent.


If to the Company:            HSN, Inc.
1 HSN Drive
St. Petersburg, FL 33729
Attention:  General Counsel
Facsimile:  (727) 872-1000
 
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notice and
communications shall be effective upon the earlier of (i) when actually received
by the addressee, (ii) four business days if by registered or certified mail,
(iii) next business day if sent via overnight delivery, e-mail, facsimile,
electronic delivery.  The Grantee consents to electronic delivery of (i) all
communications under the Plan or necessary for administration of the Plan and
(ii) any documents required to be delivered by the Company under the securities
laws.
 
11.
Effect of Agreement

 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.
 
12.
Laws Applicable to Construction; Consent to Jurisdiction


3

--------------------------------------------------------------------------------




 
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement and the Award Summary, the RSUs are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.
 
Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Florida, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Grantee hereby agrees and consents to the personal
jurisdiction of said courts over the Grantee for purposes of the resolution of
any and all such disputes.
 
13.
Severability

 
The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 
14.
Conflicts and Interpretation

 
In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
 
In the event of any (i) conflict between the Award Summary (or any information
posted on the Morgan Stanley Stock Plan Connect System) and this Agreement, the
Plan and/or the books and records of the Company, or (ii) ambiguity in the Award
Summary (or any information posted on the Morgan Stanley Stock Plan Connect
System), this Agreement, the Plan and/or the books and records of the Company,
as applicable, shall control.
 
15.
Amendment

 
The Company may modify, amend or waive the terms of the RSU award, prospectively
or retroactively, but no such modification, amendment or waiver shall impair the
rights of the Grantee without his or her consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules. 
The waiver by either party of compliance with any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.
 
16.
Headings

 
The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
 
17.
Counterparts

 
This Agreement may be executed in counterparts, which together shall constitute
one and the same original.


18.    Data Protection


The Grantee authorizes the release from time to time to the Company (and any of
its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”).  Without limiting the above, Grantee permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)).  Grantee hereby
authorizes the Relevant Information to be transferred to any jurisdiction in
which the Company, his or her employing company or the Agent considers
appropriate.  Grantee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer. Your
acceptance of the benefits of this Agreement constitutes your acceptance to be
bound by its terms.
.


 
HSN, INC.


By:                
Maria Martinez
Chief Human Resources Officer







5